Title: To Benjamin Franklin from Simon Meredith, 29 July 1739
From: Meredith, Simon
To: Franklin, Benjamin


Sir
July 29 1739
Please to let my Son Hugh Meredith have the Sum of Eight pounds and place the Same to the Account of your Real Friend And very Humble Servant
Simon Meredith
To Mr. Benjamin Franklin Postmaster in Philadelphia
 
[Receipted:] Receiv’d the above Eight Pounds per meJuly 30. 1739
Hugh Meredith
 
[Receipted:] Borrowed and receiv’d also of Benjamin Franklin Six pounds more per me£6. —. —
  Hugh Meredith
